UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6427


TAMARA STANFIELD,

                    Plaintiff - Appellant,

             v.

RICHARD GRAHAM, Warden; BRADLEY BUTLER, Security Chief; DAYENA
CORCORAN, Commissioner of Correction; STEVEN BEEMAN, Sergeant;
JEFFREY SHIMKO, Lieutenant,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George L. Russell, III, District Judge. (8:16-cv-04149-GLR)


Submitted: July 26, 2018                                          Decided: July 31, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tamara Stanfield, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tamara Stanfield appeals the district court’s order granting summary judgment to

Defendants in his 42 U.S.C. § 1983 (2012) action. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Stanfield v. Graham, No. 8:16-cv-04149-GLR (D. Md. filed Mar. 27, 2018 & entered

Mar. 28, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                            AFFIRMED




                                           2